Citation Nr: 0218517	
Decision Date: 12/19/02    Archive Date: 12/24/02

DOCKET NO.  98-13 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

1.  Entitlement to service connection for left and right 
knee disorders to include medial meniscus tear.

2.  Entitlement to service connection for degenerative 
disc disease and disc bulge of the cervical spine.

3.  Entitlement to service connection for thoracic 
ankylosing, multiple levels.

4.  Entitlement to service connection for degenerative 
disc disease of the lumbar spine, L4-5, L5-S1.


REPRESENTATION

Appellant represented by:	Louis M. DiDonato, Attorney



ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from October 1975 to 
September 1977.

This matter initially came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from rating decisions of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Reno, Nevada.  The issues listed on the front page 
of this decision were remanded to the RO in a Board 
decision dated in April 2000.  Development was undertaken 
by the RO and the case was thereafter returned to the 
Board.  


REMAND

While certain development was undertaken by the RO 
subsequent to the Board's April 2000 remand, there has 
been incomplete development which makes Board review 
inappropriate at this time.  Specifically, the veteran, 
through his attorney, has requested review by an RO 
decision review officer (DRO).  Both the veteran and the 
attorney have requested this review.  In a letter from the 
veteran's attorney, dated in November 2002 and received at 
BVA in December 2002, the attorney argues that the RO 
acted prematurely in sending the records to the Board.  
The attorney objected to the lack of DRO review despite 
the veteran's request for the same.  The attorney also 
objected to the choice of examiner who conducted the 
veteran's examination.  The attorney asked that the record 
be returned to the RO for compliance with due process 
requirements as well as the Board's remand.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by VA.  In pertinent part, this law redefines 
the obligations of the VA with respect to the duty to 
assist. 

VA issued regulations to implement the VCAA in August 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The amendments were effective from 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), 
and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"provisions of this rule merely implement the VCAA, and do 
not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  

Pursuant to the VCAA, VA has a duty to notify the veteran 
and his representative of any information and evidence 
necessary to substantiate a claim for VA benefits.  See 
generally 38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.156(b)).  Further, VA has a 
duty to assist the veteran in obtaining evidence necessary 
to substantiate his claim, although the ultimate 
responsibility for furnishing evidence rests with the 
veteran.  See 38 U.S.C.A. § 5103A (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c)). 

Under the circumstances, the Board finds that a remand is 
appropriate.  

Accordingly, this case is REMANDED for the following:

1.  The RO should schedule the 
veteran's claim for a review by a DRO.  
The veteran and his representative 
should be provided with notice as 
appropriate.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 1991 & Supp. 2002) are 
fully complied with and satisfied.  See 
also 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

3.  Thereafter, the RO should 
readjudicate this claim.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




